*921ORDER
PER CURIAM:
Daryl Nigro appeals from a judgment of the Circuit Court of Lafayette County convicting him of burglary in the second degree, pursuant to section 569.170, following a jury trial. Nigro contends that the court erred in entering the judgment because the State presented insufficient evidence to establish that he broke into an elementary school with the intent to steal. Nigro also contends that the trial court erred when it denied his motion to suppress statements made by Nigro to the police because Nigro was still in an impaired condition from alcohol or drugs when officers interviewed him the morning after his arrest and because he was not provided with an attorney. Because there was sufficient evidence to establish that Nigro entered the building through a window of the media room with the intent to steal, and because we find no error in the court’s denial of Nigro’s motion to suppress, we affirm. Rule 30.25(b). A memorandum explaining more fully our decision has been provided to the parties.